Appeal from a judgment of the County Court of Cortland County (Mullen, J.), rendered January 11,1984, upon a verdict convicting defendant of the crime of assault in the second degree.
The judgment should be affirmed. There was sufficient evidence that the victim suffered the “physical injury” necessary to sustain defendant’s conviction of assault in the second degree (People v Rojas, 61 NY2d 726). No other allegations of error require comment.
Judgment affirmed. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.